Lathrop, J.
The letters relied on do not show that the parties ever agreed on the terms of the alleged contract of sale. They are therefore not a sufficient memorandum to take the case out of the statute of frauds.
Exhibit B, while purporting to accept an offer, is not responsive to Exhibit A, and apparently refers to some other offer than the conditional one contained in Exhibit A. Exhibit C refers neither to Exhibit B nor Exhibit Á, and apparently refers to another oral communication. Oakman v. Rogers, 120 Mass. 214.

Exceptions overruled.